There was a conversion by defendant when he exercised an unauthorized assumption of dominion, as trustee, over the property, to the exclusion of plaintiff. Every subsequent act of defendant related back to his first taking under asserted right to have possession to the exclusion of plaintiff. The acts of interference with the ownership and dominance maintained thereunder, until sale in culmination thereof, were continuous and inseparable. The notice of taking possession, attached to the automobiles and dominance exercised in defiance of plaintiff's rights, constituted a conversion. A very slight interference with the ownership of chattels is sufficient to constitute a conversion. It *Page 346 
was not necessary that defendant take manual possession of the automobiles. We must consider the act of defendant, as trustee, in the light of his power and duty to take possession of the chattels of the bankrupt and the obligation imposed upon all persons to refrain from interfering therewith. The notice of possession was sufficient to place in peril one interfering therewith. Defendant, as trustee in bankruptcy, was empowered to take possession of the personal property of the bankrupt. As such trustee he exercised the power, and gave notice of taking the automobiles and of dominion thereover, to the exclusion of plaintiff, except as he or the Federal court might permit.
The petition in bankruptcy operated as a caveat, that the estate of the bankrupt was to be regarded as in custodia legis, and when this was followed by appointment of defendant as trustee empowered to take possession of the estate of the bankrupt and he, as trustee, selected chattels claimed to belong to such estate and attached the notice of possession thereon and maintained right of dominion thereover to the exclusion of plaintiff, he was guilty of conversion if he was without right in the property.
The judgment should be affirmed.
  McDONALD, J., did not sit. *Page 347